Citation Nr: 1752939	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-06 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1943 to February 1946 and November 1955 to June 1972, to include service in the Republic of Vietnam.  He died in June 2012.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction over the appeal rests with the Regional Office (RO) in Muskogee, Oklahoma.

In March 2017, the appellant testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.   


FINDINGS OF FACT

1.  The appellant is not considered a "child" within applicable regulations for purposes of entitlement to accrued benefits.  

2.  The appellant did not pay any of the Veteran's last sickness expenses.

3.  The appellant bore the expense of the Veteran's burial, and has been reimbursed by VA for the same.



CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  38 U.S.C. §  101, 5121 (West 2014); 38 C.F.R. §§  3.57, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in June 2012.  In January 2013, the RO granted service connection for the Veteran's coronary artery disease, right and left lower extremity peripheral vascular disease, diabetes, cause of death, erectile dysfunction, scar, and special monthly compensation (SMC) based on the need for aid and attendance and granted an increased rating for the Veteran's bilateral hearing loss for a combined rating of 100 percent from November 14, 2010.  The appellant contends that accrued benefits are due to her as the Veteran's daughter, because she was her father's sole caregiver from September 2011 until his passing in June 2012.  See February 2014 VA Form 9; March 2017 Board Hearing at 3.  Additionally, she testified that she was terminated from her employment as a result of caring for her father and that her father told her that she would be compensated once he was granted entitlement to SMC based on the need for aid and attendance.  Id.

Periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by the Department of Veterans Affairs, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to (1) the first living person listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent, or in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a).

There is no material dispute that the Veteran was eligible for benefits and that they had not been disbursed when he died.  The appellant, however, does not have standing to collect any such benefits.  The appellant is not entitled to accrued benefits based on her relationship to the Veteran as she reports being born in October 1948 and is thus not a "child" under 38 C.F.R. §§ 3.57, 3.1000(d)(2).  "Child," under that section is as defined in 38 C.F.R. § 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction within the meaning of 38 C.F.R. § 3.57 at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2).  Here the record shows that the appellant is over the age of the age of 23 and there is no assertion or indication that she became permanently incapable of self-support before the age of 18.  Thus, she does not meet the definition of child for accrued benefits purposes and she is not eligible for benefits in that capacity.

Furthermore, the appellant has not asserted, and the record does not indicate that she paid any of the Veteran's last expenses or last illness expenses.  See July 2012 VA Form 21-534.  Thus, the appellant is not entitled to accrued benefits based on bearing the expense of last sickness.  38 C.F.R. § 3.1000(a)(1)(5).  

In a VA Form 21-530 Application for Burial Benefits, the appellant reported that she incurred $3,324.55 for burial cost.  She was reimbursed $3,324.55 for the Veteran's burial expenses.  See March 2013 and February 2014 notification letters.  She does not dispute this fact or the amount provided for the burial expenses.  Thus, the appellant has already been reimbursed for expenses associated with the Veteran's funeral.

The Board is grateful for the Veteran's honorable service and regrets that it cannot render a favorable decision in this matter.  However, there is no legal basis under which accrued benefits may be granted to the appellant.  The facts of this case are not in dispute and the law is dispositive.  The Board is sympathetic to the appellant's situation, however, it is bound to apply the law as it is written and has no authority to grant benefits on an equitable basis, no matter how compelling the argument.  38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  


ORDER

Entitlement to accrued benefits is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


